Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: notification unit, and setting unit.
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (herein after “Sato”) (US 2016/0041553 A1) and in view of Hashimoto et al. (herein after “Hashimoto”) (US 2016/0259334 A1).
Regarding claim 1, Sato discloses a vehicle control device that is capable to switch from an automatic travel of the vehicle to a manual travel by a driver.  The control 
Sato is not disclosing or even suggesting the features of “wherein in a case in which a course change of a vehicle is needed up to a predetermined point during the automated driving, the setting unit sets a timing that comes earliest from a plurality of candidates of the notification timing, and the plurality of candidates includes: a first candidate based on a condition necessary for completing the course change by the manual driving up to the predetermined point, and a second candidate based on a condition necessary for setting the vehicle in a predetermined standby state by the automated driving up to the predetermined point.”
Hashimoto discloses a vehicle control device (100) that is capable to switch a driving state of a host vehicle at a switching position between manual driving and autonomous driving (abstract; paragraph 0023).  In Hashimoto, the vehicle control device (100) determines the switching position G during a course change of the vehicle during the automated driving (Figure 2; paragraph 0026).  Hashimoto illustrates that the vehicle control device (100) determines whether or not the vehicle host vehicle M reaches the check timing based on an arrival window time which is a time for the host 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle control device by substituting the teachings as taught by Hashimoto, as presented herein above, for the advantage of providing driver a notification for the preparation of switching from automatic driving to manual driving based upon a current driving state of the vehicle.
Regarding claim 2, Hashimoto teaches that the check timing is a timing for checking a driver’s state before switching the driving state of the host vehicle M from autonomous driving to manual driving (paragraphs 0075, 0078).
Regarding claim 3, Hashimoto teaches that the vehicle control device (100) may switch the driving state of the host vehicle M from autonomous driving to manual driving based on positional situation between another vehicle and the host vehicle (paragraph 0029), and outputs a warning regarding the other vehicle to the driver (paragraph 0055).
Regarding claim 4, Hashimoto further teaches that the check timing is determined based upon the driving state of the vehicle, such as the deceleration of the vehicle (paragraphs 0073, and 0075).

Examiner’s Comments regarding the cited References 
The patent application publication No. US 2018/0093676 A1 (Emura reference) discloses a driving assistance device, and an associated driving assistance method, wherein the driving assistance device is configured to switch from autonomous driving to manual driving.  The assistance device includes a notification unit where the information from autonomous driving to manual driving is displayed.  In the display range of notification unit, there are options involved with the behavior of the vehicle are displayed ion the on the right, and information for switching from autonomous driving to manual driving is displayed on the left.
The patent application publication No. US 2018/0281788 A1 (Uchida reference) discloses an automatic drive control device and automatic drive control method.  The automatic drive control device is configured to switch between a manual driving mode and an automatic driving mode.  The device is equipped with a surrounding condition recognition unit for recognizing surrounding conditions of the vehicle, a notification unit for notifying the driver of the vehicle, and an automatic drive control unit for controlling the vehicle in automatic driving mode, wherein the automatic drive control unit controls the notification unit to alert the driver of the vehicle on the basis of the surrounding conditions.
				Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662